Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Douglas on March 2, 2022.
2. 	The application has been amended as follows: 
	Claims 22-24 and 28-32 are canceled.
	Claim 9 (currently amended).  The tobacco plant, or part thereof, of claim 1, wherein [said] one or more mutant alleles comprise a mutation in a sequence region selected from the group consisting of a promoter, 5’ untranslated region (UTR), first exon, first intron, second exon, second intron, third exon, 3’ UTR, terminator, and any combination thereof.
	Claim 10 (currently amended).  The tobacco plant, or part thereof, of claim 1, wherein [said] one or more mutant alleles comprise one or more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof.
	Claim 11 (currently amended).  The tobacco plant, or part thereof, of claim 1, wherein [said] one or more mutant alleles result in one or more of the following: a PMT PMT gene transcript, a non-functional PMT protein, a premature stop codon in a PMT gene, and any combination thereof.
	Claim 12 (currently amended).  The tobacco plant, or part thereof, of claim 1, wherein [said] one or more mutant alleles comprise a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type PMT gene.
	The above amendments are made to cancel a non-elected invention not rejoined under In re Ochiai and to correct antecedence. Claims 1, 6, 7, 9-12 and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHUONG T BUI/Primary Examiner, Art Unit 1663